       Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 THE ESTATE OF SCOTT
 SCHULTZ, et al.,

              Plaintiffs,
       v.                                      CIVIL ACTION NO.
                                               1:19-CV-04083-JPB
 BOARD OF REGENTS OF THE
 UNIVERSITY SYSTEM OF
 GEORGIA, et al.,

              Defendants.

                                     ORDER

      This matter is before the Court on the Board of Regents of the University

System of Georgia’s (“Defendant”) Motion to Dismiss [Doc. 45]. This Court finds

as follows:

                                BACKGROUND

      This case involves the fatal shooting of Scott Schultz on the campus of the

Georgia Institute of Technology (“Georgia Tech”). On September 11, 2019, the

Estate of Scott Schultz, William Shultz and Lynne Schultz (collectively,

“Plaintiffs”) filed their Complaint for Wrongful Death (“Complaint”) against

Defendant and Tyler Austin Beck, a police officer employed with the Georgia

Tech Police Department (“GTPD”). [Doc. 1]. Defendant and Officer Beck moved
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 2 of 11




to dismiss the Complaint on December 9, 2019. [Doc. 11]. In ruling on the

motion, this Court determined that Plaintiffs’ Complaint failed to comply with the

pleading requirements contained in the Federal Rules of Civil Procedure. [Doc.

37]. Specifically, Plaintiffs’ Complaint did not clearly specify the causes of

actions or identify the elements of the claims. Id. at 10. The Complaint also failed

to link facts to the elements of the claims asserted. Id. Instead of dismissing the

Complaint, this Court denied the Motion to Dismiss without prejudice and directed

Plaintiffs to file an amended complaint. Id. at 9.

      Plaintiffs timely filed their Amended Complaint on October 1, 2020. [Doc.

40]. In the Amended Complaint, Plaintiffs allege that at approximately 11:22 p.m.

on September 16, 2017, Georgia Tech police officers were investigating a

suspicious person report when they approached Schultz, a Georgia Tech student

suffering from a mental health crisis. Id. at 4-5. During the encounter, Officer

Beck fatally shot Schultz. Id. at 12.

      According to Plaintiffs, Georgia Tech officials failed to properly train

Officer Beck and other police officers, and had the officers been properly trained,

Schultz would not have been killed. Id. at 16. Plaintiffs assert that only eighteen

of the eighty-nine officers received crisis intervention training, which trains

officers in methods to de-escalate a potentially dangerous situation when dealing


                                           2
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 3 of 11




with a person undergoing a mental health crisis or engaging in behavior reflective

of mental illness. Id. at 17. Plaintiffs contend that Georgia Tech officials knew

that law enforcement needed to be trained in these techniques because in 2017,

nearly 10% of Georgia Tech students reported that they had considered suicide at

some point. Id. at 16. Moreover, Georgia Tech officials allegedly knew that

students were only offered two hours of counseling services and had to wait an

average of nine days to see a counselor. Id. Ultimately, Plaintiffs allege that

Georgia Tech officials “knew that officers lacked training needed to respond to

mental health emergencies and that, as a result, officers would use force greater

than necessary and detain students in violation of the Fourth Amendment when

responding to mental health calls.” Id. at 21.

      Based on the facts above, Plaintiffs assert the following causes of action: (1)

Violation of the Fourth Amendment under 42 U.S.C. § 1983; and (2) Violation of

the Americans with Disabilities Act (“ADA”) and Rehabilitation Act. Count 1 is

asserted against Officer Beck and Count 2 is asserted against Defendant. On

October 29, 2020, Defendant moved to dismiss Count 2. [Doc. 45].

                               LEGAL STANDARD

      In evaluating a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6), the court “accept[s] the allegations in the complaint as true and


                                          3
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 4 of 11




constru[es] them in the light most favorable to the plaintiff.” Traylor v. P’ship

Title Co., LLC, 491 F. App’x 988, 989 (11th Cir. 2012). Federal Rule of Civil

Procedure 8(a)(2) provides that a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Although

detailed factual allegations are not necessarily required, the pleading must contain

more than “labels and conclusions” or a “formulaic recitation of the elements of a

cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Importantly, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Id. (citation omitted). At bottom, the

complaint must contain more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation” (id.) and must “plead[] factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Traylor, 491 F. App’x at 990 (quoting Iqbal, 556 U.S. at 678).

                                     ANALYSIS

      In Count 2 of the Amended Complaint, Plaintiffs assert that Defendant

violated the ADA and the Rehabilitation Act by failing to train Georgia Tech

police officers on how to respond to a student’s mental health crisis. Title II of the

ADA prohibits public entities from excluding from participation, denying benefits

to or discriminating against individuals with disabilities by reason of those


                                           4
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 5 of 11




disabilities. 42 U.S.C. § 12132. The Rehabilitation Act imposes parallel

restrictions on local governments and entities that receive federal financial

assistance. 29 U.S.C. § 794. A plaintiff alleging discrimination under either the

ADA or the Rehabilitation Act must show:

         (1) that he is a qualified individual with a disability; (2) that he
         was either excluded from participation in or denied the benefits
         of a public entity's services, programs, or activities, or was
         otherwise discriminated against by the public entity; and (3) that
         the exclusion, denial of benefit, or discrimination was by reason
         of the plaintiff's disability.

Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1083 (11th Cir. 2007).

       Where a plaintiff seeks compensatory damages, as is the case here, the

plaintiff “must clear an additional hurdle” and show that the entity engaged in

intentional discrimination. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134

(11th Cir. 2019). Stated another way, “a plaintiff must show that a defendant

violated his rights under the statutes and did so with discriminatory intent.”

McCullum v. Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1146-47 (11th

Cir. 2014). “A plaintiff may prove discriminatory intent by showing that a

defendant was deliberately indifferent to his statutory rights.” Id. Deliberate

indifference is an “exacting standard.” Silberman, 927 F.3d at 1134. “It requires

proof that ‘the defendant knew that harm to a federally protected right was

substantially likely and . . . failed to act on that likelihood.’” Id.

                                            5
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 6 of 11




      To hold a government entity liable, a plaintiff must also show that an

“official” had actual knowledge of discrimination in the entity’s programs and

failed to adequately respond. Id. At a minimum, the official must have had the

authority to address the alleged discrimination and to institute corrective measures

on the entity’s behalf. Id. The purpose of this rule is to “ensure that an entity is

only liable for the deliberate indifference of someone whose actions can fairly be

said to represent the actions of the organization.” Liese v. Indian River Hosp.

Dist., 701 F.3d 334, 350 (11th Cir. 2012).

         The question of how far up the chain of command one must look
         to find an “official” is necessarily a fact-intensive inquiry, since
         an official's role may vary from organization to organization. In
         the [ADA or the Rehabilitation Act] context, we conclude that an
         official is someone who enjoys substantial supervisory authority
         within an organization's chain of command so that, when dealing
         with the complainant, the official had complete discretion at a
         “key decision point” in the administrative process. The “key
         decision point” language reflects the practical reality that, while
         some decisions are technically subject to review by a higher
         authority, such a review is not part of the entity's ordinary
         decision-making process.

Id. (internal citations omitted).

      Defendant argues that dismissal is required because: (1) Plaintiffs failed to

identify a responsible official who knew that discrimination had taken place and

was in a position to do something about it; and (2) Plaintiffs failed to identify other



                                           6
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 7 of 11




similar acts of discrimination which would show knowledge on behalf of

Defendant. Each argument is discussed below.

      As to whether Plaintiffs have identified a responsible official who knew of

the discrimination, Plaintiffs admit that they have not. Without citing to any cases,

Plaintiffs contend that they are not required to identify the responsible official

because it would place a burden on them “to pierce the administrative and

bureaucratic structure of the Board of Regents to specifically identify the official

who was responsible for setting policy.” [Doc. 48, p. 13]. According to Plaintiffs,

identifying an official “would be an insurmountable pre-suit obstacle.” Id.

      In this case, Plaintiffs have pled no facts to support the existence of a

Georgia Tech official, either within the GTPD or in another position of leadership,

who had actual knowledge of the police’s discrimination of disabled individuals

and failed to act accordingly. Plaintiffs’ allegations generically refer to an

“official” who knew students suffered from mental health issues and did not

receive needed treatment on a routine basis. Plaintiffs’ allegations also generically

refer to an “employee” who had the authority to require more training of police

officers. These allegations are completely conclusory as they do not identify the

job responsibilities of the individuals or how the individuals obtained their

knowledge. Significantly, this Court disagrees that the pleading requirement


                                           7
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 8 of 11




identified in Liese creates an “insurmountable pre-suit obstacle.” The Eleventh

Circuit Court of Appeals has made clear that “the mere incantation of ‘official’-

ness” does not entitle a plaintiff to discovery. Silberman, 927 F.3d at 1136.

Because Plaintiffs have failed to identify any official with the requisite knowledge

or ability to change policy, dismissal is appropriate. See Osorio v. Miami Dade

Cnty., 717 F. App’x 957, 958 (2018) (upholding dismissal of complaint where

complaint failed to identify a specific official).

      Even if Plaintiffs’ conclusory allegations that an unidentified official knew

of the need for crisis intervention training and failed to act was sufficient,

Plaintiffs’ Amended Complaint is still subject to dismissal because Plaintiffs have

not pled sufficient facts to show deliberate indifference. In the failure to train

context, the

         [f]ailure to train can amount to deliberate indifference when the
         need for more or different training is obvious, such as when there
         exists a history of abuse by subordinates that has put the
         supervisor on notice of the need for corrective measures, and
         when the failure to train is likely to result in the violation of a
         constitutional right.

Belcher v. City of Foley, 30 F.3d 1390, 1397-98 (11th Cir. 1994) (internal citations

omitted). As a general rule, “[a] pattern of similar constitutional violations by

untrained employees is ‘ordinarily necessary’ to demonstrate deliberate

indifference for purposes of failure to train.” Connick v. Thompson, 563 U.S. 51,

                                            8
        Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 9 of 11




62 (2011). Importantly, where a claim turns on a failure to train, an organization’s

liability “is at its most tenuous.” Id. at 61.

      In this case, Plaintiffs admit that they have not presented any allegations

which show a pattern of similar constitutional violations involving police officers

and Georgia Tech students experiencing mental health issues which would put

officials on notice of a need for further training. Plaintiffs thus argue that the fatal

shooting in this case was the “obvious” consequence of failing to provide crisis

intervention training to many of the Georgia Tech police officers. This Court

recognizes that the Supreme Court of the United States has held that “in a narrow

range of circumstances,” a pattern of similar violations may not be necessary to

show deliberate indifference. Id. at 63.

         The [Supreme] Court posed the hypothetical example of a city
         that arms its police force with firearms and deploys the armed
         officers into the public to capture fleeing felons without training
         the officers in the constitutional limitation on the use of deadly
         force. Given the known frequency with which police attempt to
         arrest fleeing felons and the “predictability that an officer lacking
         specific tools to handle that situation will violate citizens' rights,”
         the Court theorized that a city's decision not to train the officers
         about constitutional limits on the use of deadly force could
         reflect the city's deliberate indifference to the “highly predictable
         consequence,” namely, violations of constitutional rights.

Id. at 63-64 (internal citations omitted).




                                             9
       Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 10 of 11




      This Court finds that Plaintiffs have not presented allegations that plausibly

show that the need for crisis intervention training was “obvious” or that this

alleged constitutional violation was a “highly predictable consequence.” Here,

Plaintiffs presented no allegations as to how often Georgia Tech police officers

respond to students in mental distress. Although Plaintiffs indicated that 10% of

students reported suicidal thoughts, Plaintiffs failed to link that statistic in any

meaningful manner to law enforcement. In this Court’s view, Defendant’s failure

to provide the Georgia Tech police officers with crisis intervention training does

not fall within the narrow range of the Supreme Court’s hypothesized single-

incident liability. In this case, Plaintiffs have not alleged that the officers were

untrained in the use of deadly force or other police procedures. Instead, Plaintiffs

insist that the officers were missing a very specific and narrow type of training. In

sum, Plaintiffs’ allegations that the Georgia Tech police officers were inadequately

trained fall “far short of the kind of ‘obvious’ need for training that would support

a finding of deliberate indifference to constitutional rights on the part of”

Defendant. See City of Canton v. Harris, 489 U.S. 378, 397 (1989) (O’Connor, J.,

concurring); see also Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d

1313, 1329 (11th Cir. 2015) (dismissing an action where the complaint did not

allege that the need for specialized training on the use of force when dealing with


                                           10
         Case 1:19-cv-04083-JPB Document 58 Filed 08/10/21 Page 11 of 11




mentally ill citizens was “so obvious” that the failure to provide such training

amounted to deliberate indifference).

         In sum, this Court is persuaded by Defendant’s arguments that Plaintiffs’

Amended Complaint fails to state a claim. Plaintiffs did not identify a responsible

official who knew of the discrimination and had the authority to correct it.

Moreover, Plaintiffs did not adequately plead that Defendant acted with deliberate

indifference to the risk of an ADA or Rehabilitation Act violation. Ultimately,

apart from conclusory language and without a history of other discriminatory acts,

Plaintiffs do not establish that Defendant knew that harm to a federally protected

right was substantially likely and failed to act on that likelihood. As such,

Plaintiffs have failed to state a claim under either the ADA or the Rehabilitation

Act, and therefore Count 2 is dismissed.

                                   CONCLUSION

        For the reasons stated above, Defendant’s Motion to Dismiss [Doc. 45] is

GRANTED. 1 IT IS HEREBY ORDERED that Count 2 is DISMISSED.

        SO ORDERED this 10th day of August, 2021.




1
    The Motion to Stay Discovery [Doc. 46] is DENIED as moot.

                                           11
